DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s response filed 29 October 2021 has been entered and considered.  All rejections not reiterated herein have been withdrawn.  The previous Final Office Action dated 7 January 2022 has been vacated and is replaced with the Final Office Action herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546) in view of Wang et al. (US 2013/0209991).
Lieber et al. teach a sensor array comprising multiple discrete sensors (microarray includes plurality of sensing regions each having a sensing element, which is interpreted as a claimed sensor, par. 187 and 254), each of the sensors comprising a first and second noble metal electrode (electrodes are silver or gold, par. 214; metal electrodes connecting nanowires are gold, par. 257) on a silicon substrate (silicon substrates, par. 256), the electrodes separated by a gap of 2 microns (spacing between source-drain electrodes, par. 256), which falls within the recited range of 0.5 to 4 microns, the first and second electrodes in electrical communication via a functionalized polymer nanowire or single-walled carbon nanotube (nanoscale wires electrically connect the electrodes, par. 257 and illustrated in Fig. 9B and 10B; nanoscale wire is 
the multiple discrete sensors comprising reference cells (passivated nanowires 8-11 are not sensitive to any analyte are interpreted as reference cells, par. 319) and multiple detection sensors functionalized to detect a disease (cancer marker proteins, par. 45, 124, 193, 258 and 277) in a test of body fluids (par. 175).
Lieber et al. fail to teach the electrical communication between the electrodes formed from a nano-network of functionalized carbon nanotubes.
Wang et al. teach a sensor array comprising multiple discrete sensors (multiplex sensor, par. 27), each of the multiple discrete sensors comprising a first and second noble metal electrode (gold electrodes, par. 24) on a silicon substrate (par. 22), the electrodes separated by a gap of 1 to 10 microns (par. 24), which partially overlaps the recited gap of 0.5 to 4 microns, the first and second electrodes in electrical communication via a single-walled carbon nanotube or a nano-network of functionalized single-walled carbon nanotubes (par. 9, 11 and 25; SWNT spanned between 
the multiple discrete sensors comprising a combination of more than one detection sensor (par. 27) functionalized to detect one or more diseases (sensors may detect viruses, par. 25; sensors may be differently functionalized, par. 27) and a non-functionalized sensor sensitive to pH (par. 25), in order to provide electrically connection between electrodes (par. 28 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the single-walled carbon nanotube between electrodes as taught by Lieber et al., a nano-network of single-walled carbon nanotubes as taught by Wang et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected electrical connection between electrodes using functionalized single-walled carbon nanotubes would have been achieved.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
	One having ordinary skill in the art would have had a reasonable expectation of 
With respect to claims 13 and 14, Lieber et al. teach the detection sensors each functionalized to detect a different disease including different viruses (each nanoscale sensor is functionalized for detection of different analytes, par. 180 and 185; nanowires specific for influenza or adenovirus - multiple viruses selectively detected in parallel, par. 295).
With respect to claims 15 and 17, Lieber et al. teach the array of multiple detection sensors comprising two detection sensors each functionalized to detect a different virus (par. 29 and 2985).  Claim 15 recites up to about 6 detection sensors, which is interpreted as not more than 6 detection sensors, therefore the two detection sensors for detecting different viruses taught by Lieber are considered to be encompassed by the recitation of up to about six detection sensors.
With respect to claim 16, Lieber et al. teach the multiple detection sensors each functionalized to detect variations of the same disease (three different cancer markers, par. 273 and 277).
With respect to claim 19, Lieber et al. teach the sensor configured to be exposed to whole blood, serum, urine, saliva or lymph fluid (par. 175).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546) in view of Wang et al. (US 2013/0209991), as applied to claim 12, further in view of Chui (US 2015/0204860).
Lieber et al. in view of Wang et al. teach a sensor array having a nano-network of carbon nanotubes functionalized with antibodies, but fail to teach the antibodies specific to a target analyte for detection of multiorgan injury.
Chui teaches a sensory array comprising a plurality of nanowire field effect transistors (par. 38 and 39) having an antibody that detects multiorgan injury comprising CRP (par. 25), in order to detect a biomarker associated with vascular or spinal cord injuries (par. 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the antibody functionalized on the carbon nanotube in the sensor taught by Lieber et al. in view of Wang et al., a CRP antibody as taught by Chui because Lieber et al. is generic with respect to the antibody that can functionalize the carbon nanotube and one would be motivated to use the appropriate antibody for detection of the desired analyte. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber, Wang and Chui are similarly drawn to field effect transistors having a conductive nanowire/nanotube spanning the gap between source and drain electrodes.

Claims 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546) in view of Fischer et al. (US 2009/0294303) further in view of Tey et al. (US 2011/0237000).
Lieber et al. teach a sensor array comprising multiple discrete sensors (microarray includes plurality of sensing regions each having a sensing element, which is interpreted as a claimed sensor, par. 187 and 254), each of the sensors comprising a first and second noble metal electrode (electrodes are silver or gold, par. 214; metal electrodes connecting nanowires are gold, par. 257) on a silicon substrate (silicon substrates, par. 256), the electrodes separated by a gap of 2 microns (spacing between source-drain electrodes, par. 256), which falls within the recited range of 0.5 to 4 microns, the first and second electrodes in electrical communication via a polymer nanowire or single-walled carbon nanotube (nanoscale wires electrically connect the electrodes, par. 257 and illustrated in Fig. 9B and 10B; nanoscale wire is functionalized, different receptors on nanowires, par. 258; nanoscale wire may be a carbon nanotube or organic or inorganic, semiconductive or conductive polymer nanowire, par. 233) spanning the gap, surfaces thereof activated (nanoscale wire reacted with aldehyde, amine or thiol to functionalize the wire, par. 156, 157 and 159), electrochemically functionalized (reaction entities form the chemical functionalization and react with the aldehyde, amine or thiol to covalently bind to the nanoscale wire, wherein the reaction entities generate an electrical signal upon binding to a target and are therefore considered electrochemically functionalized, par. 159) and passivated (unreacted moieties are passivated, par. 159) so as to provide the electrically conductive pathway connecting the first and second noble metal electrodes (par. 257),

Lieber et al. fail to teach the electrical communication between the electrodes formed from a nano-network of functionalized nanowires.
Fischer et al. teach a sensor array comprising multiple discrete sensors, each of the multiple discrete sensors comprising first and second electrodes (ten electrode pairs made up of first and second electrodes, par. 31), the electrodes separated by a gap (junction gap, par. 32) of 2 microns (par. 16), the first and second electrodes in electrical communication via a nano-network of polymer nanowires spanning the gap (par. 13, 14 and 17), surfaces thereof being electrochemically functionalized (par. 68 and 71; changes in conductance of the junction due to interactions with the analyte indicates the functionalization is electrochemical, par. 14) so as to provide an electrically conductive pathway connecting the first and second electrodes (par. 13), in order to provide simultaneous detection of a large number of targets in a sample (par. 15).
Tey et al. teach a sensor (field effect transistor, par. 107) comprising first and second electrodes (first and second electrodes, par. 19, 54 and 108) separated by a gap (pair of electrodes deposited across channel which indicates a gap, par. 108), the first and second electrodes in electrical communication via a single polymer nanowire or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the single functionalized polymer nanowire between source and drain electrodes in the sensor of Lieber et al., a nano-network of functionalized polymer nanowires as taught by Fischer et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since Tey et al. teach one or more nanowires may connect a first and second electrode and since the same expected detection of analyte would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber, Fischer and Tey are similarly drawn to functionalized nanowires connecting electrodes for detection of an 
With respect to claims 21 and 22, Lieber et al. teach the detection sensors each functionalized to detect a different disease including different viruses (each nanoscale sensor is functionalized for detection of different analytes, par. 180 and 185; nanowires specific for influenza or adenovirus - multiple viruses selectively detected in parallel, par. 295).
With respect to claims 23 and 25, Lieber et al. teach the array of multiple detection sensors comprising two detection sensors each functionalized to detect a different virus (par. 29 and 2985).  Claim 23 recites up to about 6 detection sensors, which is interpreted as not more than 6 detection sensors, therefore the two detection sensors for detecting different viruses taught by Lieber are considered to be encompassed by the recitation of up to about six detection sensors.
With respect to claim 24, Lieber et al. teach the multiple detection sensors each functionalized to detect variations of the same disease (three different cancer markers, par. 273 and 277).
With respect to claim 26, Lieber et al. teach the sensor configured to be exposed to whole blood, serum, urine, saliva or lymph fluid (par. 175).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieber et al. (US 2010/0112546) in view of Fischer et al. (US 2009/0294303) further in view of .
Lieber et al. in view of Fischer et al. further in view of Tey et al. teach a sensor array having a nano-network of polymer nanowires functionalized with antibodies, but fail to teach the antibodies specific to a target analyte for detection of multiorgan injury.
Chui teaches a sensory array comprising a plurality of nanowire field effect transistors (par. 38 and 39) having an antibody that detects multiorgan injury comprising CRP (par. 25), in order to detect a biomarker associated with vascular or spinal cord injuries (par. 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the antibody functionalized on the carbon nanotube in the sensor taught by Lieber et al. in view of Fischer et al. further in view of Tey et al., a CRP antibody as taught by Chui because Lieber et al. is generic with respect to the antibody that can functionalize the carbon nanotube and one would be motivated to use the appropriate antibody for detection of the desired analyte. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lieber and Chui are similarly drawn to field effect transistors having a conductive nanowire/nanotube spanning the gap between source and drain electrodes.

Response to Arguments
Applicant’s amendments and arguments filed 29 October 2021, with respect to the pending claims have been fully considered and are persuasive.  The previous 
Applicant’s argument that the NPL Reimhult reference teaches away from combining references based on nanoscale based sensor is not persuasive to overcome any of the prior art rejections of record.  Reimhult generally discusses the limitations of low affinity recognition elements, including single molecule affinity of simple peptides and aptamers, in nanoscale biosensors.  However, the reference does not overcome the prior art combinations because it is not analogous to the teachings of the references relied upon in the rejection herein.  None of the references in the rejections herein teach using single molecule simple peptides or aptamers on the nanotube or nanowire.  Furthermore, the “teaching away” of Reimhult would only be applicable to a rejection that is based on including a simple peptide or aptamer on an unfunctionalized nanoscale biosensor.  Conversely, the primary reference used throughout, Lieber, teaches antibodies immobilized to the carbon nanotube and polymer nanowire and is not combined with such a secondary reference.  As such, Reimhult is not sufficient to show a teaching away from the combination of references used in the rejections herein.
It is further noted that while the arguments are not drawn to the instant combination of references, the arguments are against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant has not addressed the combination of Lieber in view of Wang and Chui and Lieber in view of Fischer, Tey and Chui.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaner et al. (US 2006/0284218) teach a field effect transistor sensor having a nano-network of conducting polymer nanowires connecting the first and second electrodes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE BROWN/           Primary Examiner, Art Unit 1641